Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	 All the arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (Jung et al. Pub. No.: US 2014/0272097 A1, publication date of September 18, 2014), in view of Karamessini (Karamessini et al. Adv. Funct. Mater; 2017; 27:1604595: p. 1-7, published online on December 09, 2016).
Jung teaches a method of marking an item with a polymeric marker molecules (e.g. DNA) for authenticating or tracking (abstract).
With regard to producing step of claim 1, Jung teaches a method of making an item with a DNA marker for authenticating or tracking that comprises providing an item for marking, applying a medium comprising a DNA marker and an optional optical and/or chemical reporter and/or an optional digital reporter to the item, wherein the DNA marker encodes information unique to said item (abstract, claim 1).  Jung teaches suitability of performing marking with DNA markers on medical devices (para 163, 158). Jung further teaches properties of the marker that can be permanent marker (para 09-10, 20). For example, having inability to be physically to be removed (para 09-10) and ability to withstand under extreme environmental conditions (para 20).  Jung teaches using the marker that contains at least one nucleic acid with a known partial sequence (para 53-54, 62, 64-68). For example, Jung teaches that DNA marker compound comprises a specific DNA oligomer which is used to authenticate the individual product (para 54). DNA markers may comprise one specific nucleic acid sequence or a plurality of various nucleic acid sequences (para 68), and DNA is extracted from a specific plant 
	With regard to isolating and authenticating step of claim 1, Jung teaches the method of isolating the permanent marking and authentication of the medical device by detection of the at least one known partial sequence (see para 147. For example, using various techniques in collecting a portion of marked item (para 147), and analyzing the collected to determine DNA sequence of nucleic acid marker and compare the determined DNA sequence with a known or reference DNA sequence (para 148).  
Jung does not explicitly disclose producing a particular medical device that comprises a particular polymer with a permanent marking.
Karamessini teaches a method of producing intraocular implants labeled with sequence-coded polyurethane that can be used as traceability and anticounterfieting barcodes (abstract). Karamessini teaches synthesis of a lens-shaped cross-linked methacrylate network incorporated with polyurethane tag from a mixture containing a polyurethane solution, and a solution of methacrylate and cross-linker (see p 6 col 1 para 1). Karamessini teaches producing the permanent marking during the formation of medical implant, and Karamessini further teaches that the incorporated polyurethane barcodes do not modify drastically the optical properties of the lenses and also do not lead to significant aqueous release of contaminants that could be potentially irritant or harmful to the eyes (see p 5 col 1 para 1). In addition, Karamessini teaches that 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of Jung, with the method that provide producing a specific medical implant via direct incorporation of the barcodes using a particular cross-linked polymer matrix, as taught by Karamessini. Jung teaches multiple approaches in adding permanent marking into a wide varieties of items including medical devices. Jung teaches the method of using known nucleic acid sequence marker to apply to the items, and incorporating a specified amount of nucleic acid maker throughout the volume of the product and molding the medium together with DNA marker (para 122, 156-157), although Jung does not explicitly exemplify the method with a particular medical device. Karamessini teaches the method of fabricating intraocular implants in detail, where the markers (e.g. polyurethane tags) were dispersed in a medium (e.g. methacrylate solution) and included in situ in the lens implants during molding (p 2 col 1, Figure 1 b). Thus, it would have been obvious to use the method of incorporating a marker throughout in the medium during synthesis of a medical implant, as taught by Karamessini, in the method comprising using known DNA sequence as a marker of Jung, in order to obtain a medical device that provides having markers with known sequence in the entire matrix of device for authenticating the device. 
With regard to claim 2, Jung teaches the method of detection of the authentication by analyzing the item for the presence of known nucleic acid sequence using detection molecule that comprises nucleic acid probes or primer set which is 
With regard to claim 3, Jung teaches the method of determining the concentration of nucleic acid marker in the mixture for producing the product to be authenticated (e.g. initial concentration of nucleic acid marker) (para 71, 103, 109, 138). Jung also teaches determining the concentration of the nucleic acid marker within the collected sample and comparing to the initial amount of nucleic acid marker place in the product to be authenticated (para 138). 
With regard to claim 4, Jung teaches methods of producing the medical device with nucleic acid marker that comprise using embedding DNA markers in any suitable medium such as elastomers, polyethylene, polystyrene, urethanes and polyurethanes, acrylics and polyacrylates for processing (e.g. 3D printing, molding ) (para 71,152, 158). Jung teaches using the marker that contains at least one nucleic acid with a known 
Regarding claim 5 (a), (b) and (c), the teachings of Jung in view of Karamessini teaches the limitations of all method steps. 
With regard to claim 5 (a) and (b), the teachings of Jung encompass method steps of providing polymer; providing a permanent marking containing known nucleic acid sequence marker; distributing the marker in medium (e.g. monomer or polymer) and processing polymer into a medical device (see para 53-54, 62, 64-68, 152, 158, claims 2, 5-7). Thus, Jung teaches all method steps of (b) and method steps of a1, a2, a3 and a5. Jung does not specifically teach the method step of a4 and method steps in (c). 
With regard to claim 5 (a), (b) and (c), Karamessini teaches the method of synthesis of polyurethane-sequence tags embedded in cross-linked methacrylate-based intraocular lens (p 6 col 1 para 1). The method comprises providing a mixture of methacrylate (i.e. monomer or polymer) and polyurethane marker dissolved in tetrahydrofuran (THF) solvent, performing molding and polymerization to produce the lens (see p 6 col 1 para 1). Karamessini teaches not teaches using known nucleic acid 
With regard to claim 6, Karamessini teaches the method that the polymer contained in the intraocular lens is crosslinked (p 6 col 1 para 1).
With regard to claim 7, Jung teaches that DNA marker compound comprises a specific DNA oligomer which is used to authenticate the individual product (para 54). Karamessini teaches the method of synthesis of polyurethane-sequence tags embedded in cross-linked methacrylate-based intraocular lens (p 6 col 1 para 1). The intraocular lens are classified as Class III medical device [see page 1, FDA Product Classification. Page 1-3, Retrieved from internet ( https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfPCD/classification.cfm?start_search=1&Submission_Type_ID=&DeviceName=&ProductCode=&DeviceClass=&ThirdParty=&Panel=OP&RegulationNumber=&PAGENUM=100&SortColumn=DeviceClassDESC), retrieved on 01/12/2021].
With regard to claim 8, Jung teaches the method of having nucleic acid permanent marking in addition to the nucleic acid having a known partial sequence contains at least one further nucleic acid, which does not have the partial sequence .
Response to Argument
5.	The response traverses the rejection on pages 2-3 of the remarks mailed on 01/19/2021. 
The response asserts that “Jung et al. and Karamessini et al. do not teach or suggest a method of authenticating a medical device (MED) comprising: (i) producing a medical device (MED) having a permanent marking (PM), wherein the medical device (MED) comprises a polymer (P) with the permanent marking (PM) and the permanent marking (PM) contains at least one nucleic acid (NUK) with a known partial sequence (TSEQ)”.
The response asserts that “Jung et al. do not teach that a polymer (P) with a permanent marking (PM) should be used to produce a medical device”.
The response asserts that Karamessini et al. do not teach that the polyurethane should have a marker containing at least one nucleic acid/DNA as in the present invention and only notes that DNA can be used for product labeling, while synthetic information-containing macromolecules may also be used, pg. 1604595, right col. Additionally, Karamessini et al. do not teach that the free radical polymerization method used therein is also suitable for DNA/nucleic acid permanent markings. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The response has been thoroughly reviewed but not found persuasive for the following reasons. Jung teaches all the method steps of “producing”, “isolating” and “authentication”’ and all the required components for each method steps (i.e. permanent marking containing at least one nucleic acid with a known partial sequence and polymer) in authenticating a medical device, as described in the rejection above.  In addition, Jung teaches using a medium that comprises DNA marker and a suitable media (e.g. elastomers, polyethylene and polyurethane) (claims 1 and 6, para 151-152, para 157); and performing the method producing a medical device (see para 0158, para 0163). Thus, by learning the teachings of Jung, a person having ordinary skill in art would be able to perform authenticating a medical device that comprises a permanent marking containing at least one nucleic acid with a known partial sequence and a polymer; to perform the claimed invention; and to perform producing a particular medical device that comprises a particular polymer with a permanent marking. 
Karamessini teaches a particular medical device (i.e. intraocular implants) that comprises a lens-shaped cross-linked methacrylate network incorporated with polyurethane tag that is a permanent making. As previously described, Jung teaches suitability in using DNA/nucleic acid permanent markings with polymers (e.g. polyurethane) [see para 152 and cited U.S. patent application Ser. No. 13/648,594 (PG Pub No.:US2014/0099643A1)]. Karamessini also teaches that DNA can be used as identification barcode for producing labeling (see page 1604595 and cited reference 
The response further asserts that “Furthermore, as Karamessini et al. teach coded polyurethanes as an alternative to DNA markers and one skilled in the art would be more likely to replace the DNA markers from Jung et al. with coded polyurethane than to modify Jung et al. to include a polymer with a permanent marker including at least one nucleic acid/DNA as asserted by the Office Action”.
The response has been thoroughly reviewed but not found persuasive because 
the main teachings of Jung is the use of DNA marker as permanent marking. Jung teaches various approaches performing the method of authenticating medical devices and other products through a key technique of using a known nucleic acid with a known partial sequence; and adding permanent marking into a wide varieties of items including medical devices. Thus, there is no reason for one skilled in the art to replace the DNA markers from Jung et al. with coded polyurethane as an alternative to DNA markers.
Accordingly, the rejection is maintained.
 6. 	No claims are allowable.
7.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634